—In an action, inter alia, for a divorce and ancillary relief, the plaintiff wife appeals from an order of the Supreme Court, Queens County (Dorsa, J.), dated May 17, 2000, which denied her motion to disqualify the defendant’s counsel.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying the plaintiff’s motion to disqualify the defendant’s counsel (see, S & S Hotel Ventures Ltd. Partnership v 777 S. H. Corp., 69 NY2d 437, 443; Olmoz v Town of Fishkill, 258 AD2d 447). Santucci, J. P., Krausman, McGinity and Feuerstein, JJ., concur.